DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-15 and 17-20, drawn to a “processing station for aircraft structural components” (and the embodiment of Figures 1-4)) in the reply filed on 3/31/2020 was previously acknowledged.  Please note that claim 9 was canceled by Applicant in the claim set filed on 9/11/2020.  
Claim 16 was previously withdrawn (and still is) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frauen et al. (U.S. PG Publication No. 2006/0182557 A1) in view of Burns et al. (U.S. Patent No. 8,220,134 B2).
Please note that U.S. Patent No. 8,220,134 B2 was cited on the IDS filed by Applicant on 3/28/2018.
Claim 1:  Figure 2 of Frauen et al. shows therein a processing station for aircraft structural components (1) comprising two gantry processing machines (35, 36).  For the sake of discussion, gantry processing machine 36 will hereinafter be referred to as “the gantry processing machine (36).”  As can be seen within Figure 2 of Frauen et al., the gantry processing machine (36) has a gantry comprising a first vertical column (39), a second vertical column (40), and a crossbeam (52) that extends between the first column (39) and the second column (40).  Figure 2 further shows the gantry as supporting a processing tool (63) via a manipulator system (59).  Examiner notes that the processing tool (63) may be a drilling, welding, riveting, or bonding tool [paragraph 0059].  It is also noted that the processing tool (63) is configured to be pivoted in relation to the gantry.  This is because the manipulator system (59) to which the processing tool (63) is mounted is rotatable/pivotable about a vertical axis [paragraph 0058].  In pivoting about the vertical axis within the associated receptacle (56), the manipulator system (59) and the processing tool (63) are “pivoted in relation to the gantry.”  Additionally/Alternatively, the processing tool (63) is configured to be pivoted in relation to the gantry because the manipulator system (59) to which the processing tool (63) is mounted is embodied as an articulated arm having at least six degrees of freedom [paragraph 0058].  Pivoting movement of the articulated arm, for example, about one of the at least six degrees will provide for pivoting of the processing tool (63) in relation to the gantry.  
	The processing tool (63) defines a processing point.  Furthermore, the processing tool (63) for displacing the processing point is height adjustable in a z-direction (see Figure 2) in relation to the gantry.  When the crossbeam (52) to which the processing tool (63) is attached is displaced in the z-direction [paragraph 0056], the processing tool (63) is height adjusted in the z-direction in 
	Next, as can be seen in Figure 2, the gantry processing machine (36) further is provided with a lower tool (64) that may also be, for example, a drilling, welding, riveting, or bonding tool [paragraph 0059].  Together the pivoting processing tool (63), which is an upper tool, in conjunction with the lower tool (64) form a tool arrangement.  Please note that lower tool (64) is mounted on the lower crossbeam (51) of the gantry via a lower manipulator system (60) and an associated lower receptacle (55).  Per Frauen et al., the lower receptacle (55) can be displaceable in an x-direction (see Figure 2) [paragraph 0057].  As such, said lower tool (64) is “repositionable” in the x-direction via the associated receptacle [paragraph 0057].  Alternatively, should the axes of the processing station be re-designated such that what is shown as the x-direction in Figure 2 instead be considered to be the y-direction and what is shown as the y-direction in Figure 2 instead considered to be the x-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then the lower tool (64) as embodied in Figure 2 would be 
	Frauen et al.; however, does not provide disclosure on the processing station comprising “a clamping frame for fastening the at least one component, and a holding device arrangement for receiving the clamping frame.”  Based on the foregoing, Frauen et al. also does not provide disclosure on “wherein the holding device arrangement has at least two holding devices, and wherein at least one holding device of the at least two holding devices has a drive for height adjustment, and the clamping frame is height-adjustable in the z-direction by the at least one holding device.”  
Figure 5 of Burns et al. though, shows a processing station (20) for aircraft structural components having a clamping frame (58) for fastening at least one component (98), and a holding device arrangement for receiving the clamping frame (58).  The holding device arrangement is shown in Figure 5 as having first (22) and second pedestals (24), and each pedestal (22, 24) is provided with an associated holding device (42, 44).  More specifically, the first pedestal (22) has a first holding device (42), and the second pedestal (24) has a second holding device (44).  Please note that the first (22) and second pedestals (24) are mounted on a floor (100) by means of a platform (27) and a rail base (30), respectively.  As to the rail base (30), it is linearly movable along the floor (100) on a set of linear rails (34).  
	Regarding the first holding device (42), it supports a first frame receiving housing (52) for receiving a first end (59) of the clamping frame (58), while the second holding device (44) supports a second frame receiving housing (56) for receiving a second end (59) of the clamping frame (58).  Also, both the first holding device (42) and the second holding device (44) has a respective drive for height adjustment.  While said drives for height adjustment aren’t shown by Burns et al., it is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Frauen et al.’s processing station with the clamping frame (58), first (42) and second holding devices (44), first (22) and second pedestals (24), platform (27), rail base (30), linear rails (34), and associated appurtenances of Burns et al., so as to provide Frauen et al.’s processing station with the advantage of being able to provide for height adjustment and tilting of a given aircraft structural component (1) that is fastened to said clamping frame (58) for processing.  
	Based on the foregoing, the modified processing station of Frauen et al. comprises a clamping frame (58) for fastening the at least one component, and a holding device arrangement for receiving the clamping frame (58).  As to the holding device arrangement of the modified processing station, it has first (42) and second holding devices (44), each of which being provided with a respective drive for height adjustment.  Lastly, said clamping frame (58) is height-adjustable in the z-direction by the first (42) and second holding devices (44).  

Claim 2:  The processing tool (63) of the gantry processing machine (36) is pivotable in relation to the gantry in such a manner that the processing point or a different processing point can be approached by the processing tool (63) in at least two different angular positions of the 

Claim 3:  Both the first holding device (42) and the second holding device (44) have a respective drive for height adjustment.  While said drives for height adjustment aren’t shown by Burns et al., it is inherent that the first holding device (42) and the second holding device (44) each have said respective drive.  This is due to that fact that the first holding device (42) is independently movable in the z-direction, and the second holding device (44) is independently movable in the z-direction, such that the first (42) and second holding devices (44) are independently movable to one another [Burns et al., column 4, lines 25-29].  Thus, the clamping frame (58) is height adjustable by the first (42) and second holding devices (44) in said z-direction.  

Claims 4, 5, & 17:  Regarding the gantry processing machine (36) of Frauen et al., it “has an adjustment range in the z-direction.”  This is because the crossbeam (52) to which said processing tool (63) is attached is displaceable in the z-direction [Frauen et al., paragraph 0056].
	Moreover, “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z direction.”  As was advised in claim 1, the holding device arrangement is 
Regarding the first holding device (42), it supports a first frame receiving housing (52) for receiving a first end (59) of the clamping frame (58), while the second holding device (44) supports a second frame receiving housing (56) for receiving a second end (59) of the clamping frame (58).  Also, the first holding device (42) is independently movable along the first vertical rails (46) of the first pedestal (42), while the second holding device (44) is independently movable along the second vertical rails (48) of the second pedestal (42).  Therefore, with respect to coordinate system of Frauen et al., the first (42) and second holding devices (44) are independently movable with respect to one another in the z-direction.  Furthermore, due to the first (59) and second ends (59) of the clamping frame (58) being received by the first (42) and second holding devices (44), said clamping frame (58) is adjustable in the z-direction of the processing station of Frauen et al.
Thus, the holding device arrangement, conjointly with the clamping frame (58), “has an adjustment in the range z-direction.”  
Regarding claim 5, since the gantry processing machine (36) “has an adjustment range in the z-direction” and “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z-direction,” the processing station of Frauen et al. is configured such that a given component (1) having a defined contour that is to be processed at two processing locations, wherein the two processing locations in the z-direction are spaced apart by more than the adjustment range in the z-direction of the adjustment range of the gantry processing machine (36) for this given component, is processable by the gantry processing machine (36) (specifically by processing tool 63) at both processing locations by a height adjustment of the clamping frame (58) via vertical displacement of the first (42) and second holding devices (44) in the z-direction.  
claim 17, the adjustment range of the gantry processing machine (36) and the adjustment range of the holding device arrangement overlap (with respect to the z-direction) in such a manner that a consistent processing location of the at least one component (1) is processable by the gantry processing machine (36) in a higher position and in a lower position of the first (42) and second holding devices (44) in the z-direction.  Examiner reiterates that with respect to coordinate system of Frauen et al. that the first (42) and second holding devices (44) are independently movable with respect to one another in said z-direction.  Raising and lowering of the first (42) and second holding devices (44) provides for raising and lowering of the clamping frame (58) to which the at least one component (1) is fastened, for example.  Noting thus, raising and lowering of the clamping frame (58) in conjunction with raising and lowering of the crossbeam (58) in the z-direction will enables a consistent processing location of the at least one component (1) by the processing tool (63) of the gantry processing machine (36).

Claim 6:  As was stated within the rejection of claim 1, the processing tool (63) may be a drilling, welding, riveting, or bonding tool [Frauen et al., paragraph 0059].  As was also stated within the rejection of claim 1, the lower tool (64) may be a drilling, welding, riveting, or bonding tool [Frauen et al., paragraph 0059].  Thus, should both the processing tool (63) and the lower tool (64) be embodied as drilling tools, for example, the gantry processing machine (36) is “a boring machine.”  However, should both the processing tool (63) and the lower tool (64) instead be embodied as riveting tools, for example, then the gantry processing machine (36) will constitute “a riveting machine.”  Additionally/Alternatively, should one of the lower tool (64) and the processing tool (63) be embodied as drilling tool and the other of the lower tool (64) and the processing tool (63) be embodied as a riveting tool, then the gantry processing machine (36) will constitute “a boring/riveting machine.”
Claims 7, 18, & 19:  As broadly claimed, the gantry of Frauen et al. is both stationary and repositionable.  The gantry is “stationary” in that once the gantry is in a given location on the base (2), the position of said gantry won’t change unless it is lifted, for example, and moved elsewhere.  The gantry though is also “repositionable” in that it is able to be moved by a forklift, for example, from a first location to a second location.
Regarding claim 18, as can be seen in Figure 2 of Frauen et al., the coordinate system shown therein has horizontally extending x and y-directions.  With respect to the x-direction shown in Figure 2, the gantry is able to be moved by a forklift, for example, from a first location that is disposed along the x-direction to a second location that is disposed along the x-direction.  Alternatively, Examiner reiterates that Applicant does not set forth the x-direction as extending in any particular manner.  Noting this, should the axes of the processing station be re-designated such that what is shown as the x-direction in Figure 2 instead be considered to be the y-direction and what is shown as the y-direction in Figure 2 instead considered to be the x-direction, noting that re-designating the axes does not in any way alter the structure processing station, it’s advised that the gantry is able to be moved by a forklift, for example, from a first location disposed along the x-direction (which corresponds to the former y-direction) to a second location disposed along the x-direction (which again corresponds to the former y-direction)
Regarding claim 19, as can be seen in Figure 2 of Frauen et al., the coordinate system shown therein has horizontally extending x and y-directions.  With respect to the x-direction shown in Figure 2, the gantry is able to be moved by a forklift, for example, from a first location that is disposed along the x-direction to a second location that is disposed along the x-direction.  Note that the x-direction shown in Figure 2 extends orthogonal to a Z-Y plane cross-section of the crossbream (52).  Alternatively, with respect to the interpretation involving re-designation such that 

Claims 8 & 20:  The processing tool (63) is mounted to a manipulator system (59), which is an articulated arm having at least six degrees of freedom [Frauen et al., paragraph 0058].  It is noted that said manipulator system (59) and the associated receptacle (56) constitute a pivoting arrangement (56+59) for pivoting the processing tool (63) in relation to the gantry.  Due to the design of the gantry processing machine (36), which includes the pivoting arrangement (56+59), almost any desired spatial positioning of the processing tool (63) in the x, y, and z-directions is allowed [Frauen et al., paragraph 0059].  Noting this, joints of the pivoting arrangement’s (56+59) manipulator system (59) can be actuated in such a way that the processing tool (63) is pivoted in relation to the gantry so as to be parallel with a plane defined by said gantry.  
As to claim 20, the pivoting arrangement (56+59) has pivot bearings for pivoting the processing tool (63) in relation to the gantry.  It is inherent that one such pivot bearing is provided where the manipulator system (59) and the associated receptacle (56) interface.  If a pivot bearing was not provided here, then the manipulator system (59), and by extension the attached processing tool (63), would not be able to rotate/pivot about the vertical axis [Frauen et al., paragraph 0058].  Additionally/Alternatively, an exemplary pivot joint has been pointed to in annotated Figure 2 of Frauen et al.  At the exemplary pivot joint, a pivot bearing of the pivoting arrangement’s (56+59) manipulator system (59) is inherently provided.  Please note that if a pivot bearing was not provided here, then the second limb could not pivot in relation to the first limb.

    PNG
    media_image1.png
    769
    961
    media_image1.png
    Greyscale
  
Claim 10:  Regarding the holding device arrangement, Examiner reiterates that the first holding device (42) thereof supports a first frame receiving housing (52) for receiving the first end (59) of the clamping frame (58), while the second holding device (44) thereof supports a second frame receiving housing (56) for receiving the second end (59) of the clamping frame (58).  Noting this, in modifying the processing station of Frauen et al., the components of Burns et al. are oriented within the processing station of Frauen et al. such that the clamping frame’s (58) longitudinal axis (when said clamping frame (58) extends in a horizontal plane like in Figure 5 of Burns et al.) is parallel to the x-direction of Frauen et al.  (See Figure 2 of Frauen et al. 
Please note that the clamping frame (58) is oriented in this manner so as that the longitudinal axis of the at least one component (1) fastened to said clamping frame (58) is oriented parallel to the x-direction.  This is because Figure 2 of Frauen et al. shows therein the component (1) being oriented such that its longitudinal axis extends parallel to the x-direction.  Based on the foregoing, Frauen et al./Burns et al. disclose the clamping frame (58) extending in a longitudinal manner and being received in the holding device arrangement in such a manner that a longitudinal side of said clamping frame (58) is aligned in the x-direction.  

Claim 11:  Regarding the holding device arrangement, Examiner reiterates that the first holding device (42) thereof supports a first frame receiving housing (52) for receiving the first end (59) of the clamping frame (58), while the second holding device (44) thereof supports a second frame receiving housing (56) for receiving the second end (59) of the clamping frame (58).  Noting this, in modifying the processing station of Frauen et al., the components of Burns et al. are oriented within the processing station of Frauen et al. such that the clamping frame’s (58) longitudinal axis (when said clamping frame (58) extends in a horizontal plane like in Figure 5 of Burns et al.) is parallel to the x-direction of Frauen et al.  (See Figure 2 of Frauen et al. which shows the x-direction therein).  With this orientation, the first holding device (42) and the second holding device (44) are separated from one another in the x-direction.  Note that the clamping frame (58) is oriented in this manner so as that the longitudinal axis of the at least one component (1) fastened to said clamping frame (58) is oriented parallel to the x-direction.  This is because Figure 2 of Frauen et al. shows therein the component (1) being oriented such that its longitudinal axis extends parallel to the x-direction.  


Claim 12:  While the first holding device (42) supports the first frame receiving housing (52) via a first gear box assembly/slave rotary bearing (50), the second holding device (44) supports the second frame receiving housing (56) via a second gear box assembly/slave rotary bearing (54).  When the first holding device (42) is displaced/lifted in the z-direction, it functions to lift the first gear box assembly/slave rotary bearing (50).  The first gear box assembly/slave rotary bearing (50) in turn lifts the first frame receiving housing (52) in the z-direction.  Therefore, the first gear box assembly/slave rotary bearing (50) is a lifting element for the height adjustment.  (Please note that the first gear box assembly/slave rotary bearing (50) will herein be referred by Examiner as the first lifting element 50).  Similarly, when the second holding device (44) is displaced/lifted in the z-direction, it functions to lift the second gear box assembly/slave rotary bearing (54).  The second gear box assembly/slave rotary bearing (54) in turn lifts the second frame receiving housing (56) in the z-direction.  Based on the foregoing, the second gear box assembly/slave rotary bearing (54) also constitutes a lifting element for the height adjustment.  (Please note that the second gear box assembly/slave rotary bearing (54) will herein be referred by Examiner as the second lifting element 54).  


Claim 13:  Whereas the first holding device (42) is independently movable along the first vertical rails (46) of the first pedestal (42), the second holding device (44) is independently movable along the second vertical rails (48) of the second pedestal (42) (see Figure 5 of Burns et al.).  Thus, both the first holding device (42) and the second holding device (44) are repositionable.  

Claim 14:  While the first holding device (42) supports a first frame receiving housing (52) that receives a first end (59) of the clamping frame (58), the second holding device (44) supports a second frame receiving housing (56) that receives a second end (59) of the clamping frame (58).  As such, both the first (52) and second frame receiving housings (54) are “receptacles for receiving the clamping frame.”  Please note that said first (52) and second frame receiving housings (54) are able to receive therein different clamping frames (58).  This is apparent in comparing Figure 5 of Burns et al. with Figure 1 of Burns et al.  Whereas Figure 5 shows a shorter clamping frame (58) being received by the first (52) and second frame receiving housings (54), Figure 1 shows a longer clamping frame (58) being received by the first (52) and second frame receiving housings (54).  
	Also, since the first holding device (42) supports the first frame receiving housing (52), when said first holding device (42) is displaced/lifted in the z-direction, the first frame receiving housing (52) is displaced on the first pedestal (22) of the holding device assembly.  Similarly, since the second holding device (44) supports the second frame receiving housing (54), when said second holding device (44) is displaced/lifted in the z-direction, the second frame receiving housing (54) is displaced on the second pedestal (24) of the holding device assembly.  
Claim 15:  The processing station has a controller/control and regulating device for motion control of the gantry processing machine (36) [Frauen et al., paragraph 0060].  

Response to Arguments
In light of Applicant’s amendments filed on 4/7/2021, claims 1-8, 10-15, and 17-20 are no longer rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (U.S. Patent No. 8,220,134 B2) in view of Speller, Jr. et al. (U.S. Patent No. 6,237,212 B1).  
In light of Applicant’s amendments filed on 4/7/2021, claims 1-8, 10-15, and 17-20 are now rejected under 35 U.S.C. 103 as being unpatentable over Frauen et al. (U.S. PG Publication No. 2006/0182557 A1) in view of Burns et al. (U.S. Patent No. 8,220,134 B2).  Please note that in making this rejection that Burns et al., which was previously applied as a base reference, is now being utilized as a modifying reference.  In applying Burns et al. as a modifying reference, Burns et al. is not being relied upon to teach the gantry required in claim 1.  Rather, Frauen et al. is relied upon to teach the gantry required in claim 1, the gantry required in claim 1 “comprising a first column, a second column, and a crossbeam extending between the first column and the second column.”  Thus, Applicant’s arguments concerning Burns et al. are moot, as Applicant’s arguments focused on Burns et al. teaching a c-frame and not teaching a gantry which comprises a first column, a second column, and a crossbeam extending between the first column and the second column like claim 1 requires.  Lastly, Applicant’s arguments concerning Speller, Jr. et al. are moot, due to the fact that Speller, Jr. et al. is no longer being applied in the rejection of claims 1-8, 10-15, and 17-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722